Case 5:14-cv-00237-RBD-PRL Document 149 Filed 06/30/21 Page 1 of 2 PageID 1318




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION

 KIRSTEN SCONIERS,

       Plaintiff,

 v.                                           Case No: 5:14-cv-237-RBD-PRL

 FNU LOCKHART,

       Defendant.
 _________________________

                              ORDER OF DISMISSAL

       This cause is before the Court upon the Report from the Magistrate Judge

 indicating that he conducted a settlement conference and that this case has settled.

 See Doc. 148. Accordingly, it is ORDERED AND ADJUDGED:

       1.    That the above-styled cause is hereby DISMISSED WITH

             PREJUDICE, subject to the right of any party to move the Court

             within sixty (60) days thereafter for the purpose of entering a

             stipulated form of final order or judgment; or, on good cause shown,

             to reopen the case for further proceedings.

       2.    All pending motions are denied as moot and all deadlines and

             hearings are terminated.

       3.    The Clerk is DIRECTED to close this file.
Case 5:14-cv-00237-RBD-PRL Document 149 Filed 06/30/21 Page 2 of 2 PageID 1319




       DONE AND ORDERED in Chambers in Orlando, Florida, on June 29, 2021.




       Copies to:

       Counsel of Record
       Pro Se Plaintiff




                                      2
